Citation Nr: 0913292	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
Appellant testified before the undersigned during a hearing 
conducted at the RO.  A transcript of the proceeding is of 
record.  The issues as listed on the title page above were 
remanded by the Board in March 2006 and June 2007.  During 
the pendency of the appeal, the RO granted a 10 percent 
disability rating for the service-connected gastroesophageal 
reflux disease.  Since this increase did not constitute a 
full grants of the benefits sought, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
Veteran currently has a headache disorder that is a component 
of her service-connected psychiatric disability.  

2.  Service-connected gastroesophageal reflux disease is 
manifested by occasional nausea and difficulty swallowing 
foods but is not productive of considerable impairment of 
health.



CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a chronic headache 
disability as secondary to service-connected depression have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for gastroesophageal reflux disease are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a November 2003 letter pursuant to 
the VCAA, the RO advised Appellant of the types of evidence 
that she needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, she was advised what the evidence 
must show to support the then pending claims for service 
connection.  In addition, she was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  She was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Finally, the 
letter advised the Veteran of the evidence it had received in 
connection with the claims.  In addition, a June 2007 letter 
advised the Veteran to submit any evidence in connection with 
the claims.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37(2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal for a higher evaluation 
for gastroesophageal reflux disease originates, however, from 
the grant of service connection, a different procedural 
posture than that addressed in Vazquez-Flores.  The Board 
therefore finds the holdings in the above case inapplicable 
to this appeal and the Board is not required to remand this 
matter for additional notice.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In April 2006 correspondence, VA 
advised the Veteran of these criteria.

For the above reasons, the Board finds that the RO's notices 
in November 2003 and June 2007 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has substantially complied with the 
Board's Remand instructions.  The RO has obtained identified 
relevant VA outpatient treatment records.  Moreover, the 
Veteran was afforded numerous VA examinations, as discussed 
in greater detail below.  Additionally, the Veteran was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

A.  Service Connection for Headaches

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  Service 
connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  

Here, the Veteran attributes a current headache disorder to 
active duty service.  In this respect, during the hearing, 
she stated that she had daily headaches and attributed them 
to stress from the military.  

The record contains evidence of isolated complaints of 
headaches during service.  No assessment or diagnosis was 
made in service as to whether she had a headache disorder.  
Post-service records document the Veteran's continuing 
complaints of headaches, described as "pressure type" 
headaches.  The Board notes that while the Veteran is 
certainly competent to report that she has headache symptoms, 
she is not competent to diagnose a particular type of 
headache disorder.  Here, the Veteran underwent two VA 
neurological examinations and a CT scan of her head.  The 
examinations did not reveal any migraine headache disorder.  
Nevertheless, while the record does not show evidence of a 
migraine headache disorder, there is persuasive evidence that 
the Veteran suffers from a headache disorder other than 
migraines.  A March 2006 VA outpatient treatment records for 
example, notes treatment for a headache of three day's 
duration.  

Other than the Veteran's own unsubstantiated contentions, 
there is no competent medical evidence linking her current 
headache disorder to service.  There is evidence, however, 
indicating that the current headache disorder may be a 
component of a service-connected psychiatric disability.  For 
instance, the VA examiner, in November 2007, offered an 
opinion indicating that the Veteran had a "tension type 
headache that is most likely a part of her mental health 
disturbance."  Review of the record reveals that the 
Veteran's "mental health disturbance" is her diagnosed 
depression.  The record further reveals that she is service-
connected for depression.  The disability is rated as 30 
percent disabling.  While the VA examiner did not clearly 
state that the headache disorder is a component of the 
service-connected disability, since the Veteran's only 
"mental health disturbance" is her service-connected 
psychiatric disability, the Board finds that headache 
disorder is likely a component of the service-connected 
depression.  

As such, and after affording the Veteran the benefit of the 
doubt, service connection for a headache disorder as 
secondary to service-connected depression is warranted.  

B.  Initial Evaluation of Gastroesophageal Reflux Disease 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the Veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2008).  When a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2008).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  If an unlisted 
condition is encountered, it is rated under a closely related 
disease or injury in which the functions affected, the 
anatomical localization, and the symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2008).  

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the Veteran's gastroesophageal reflux disease is rated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Codes 7399-7346.  The use of DC 7399 represents an unlisted 
disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.114.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).

Under 38 C.F.R. § 4.114, DC 7346, a 10 percent rating is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
rating is warranted for hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

As noted in the Introduction to this decision, during the 
pendency of the appeal, in a January 2008 rating decision, 
the RO granted a 10 percent disability rating for the 
service-connected gastroesophageal reflux disease, effective 
from September 2003.  As this award did not constitute a full 
grants of the benefits sought, the increased rating issue 
remains in appellate status.  See AB v. Brown, supra.

Here, the Veteran's service treatment records show in-service 
treatment for nausea and reflux.  They also show treatment 
for moderate to severe chronic active gastritis that was 
linked to H. Pylori bacteria.  Post-service treatment records 
show continuing treatment for gastroesophageal reflux 
disease.  They do not show, however, that gastroesophageal 
reflux disease is productive of considerable impairment of 
health.  

For example, during the December 2003 VA examination she 
reported heartburn with some pain in her throat.  While they 
do show treatment for H. Pylori bacteria in October 2005, VA 
treatment records in October 2005 and October 2006 noted that 
the Veteran's primary gastroesophageal reflux disease 
symptom, reflux, was controlled by medication.  In addition, 
the physicians in October 2005 and October 2006 noted no 
complaints or findings of anorexia, unplanned weight change, 
dysphagia, hyspepsia, arm or shoulder pain, or hernia.  
Similarly, treatment records in 2007 do not show any increase 
in gastroesophageal reflux disease symptomatology.  While 
these records do show treatment for shoulder pain, the 
symptoms were linked to an orthopedic disability and not 
associated with her reflux disease.  

Finally, during the VA examination in November 2007, the 
Veteran reported having a metallic taste in her mouth and 
some nausea.  She reported some dysphagia with swallowing 
foods and stated that her gastrointestinal symptoms occurred 
about three times a week.  The physical examination confirmed 
that she had symptoms of gastroesophageal reflux disease.  
The competent and persuasive evidence does not show, however, 
that the symptoms result in persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
DC 7346.  

The Board has carefully considered the Veteran's testimony as 
well as other evidence documenting her subjective complaints.  
The Board acknowledges that she is competent to give evidence 
about the symptoms she experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Here, however, even after 
considering such subjective complaints, the preponderance of 
the evidence is against a finding that the Veteran's 
gastroesophageal reflux disease warrants a 30 percent 
evaluation under DC 7346.  

The Board has also considered whether any alternate 
diagnostic codes could serve as a basis for a higher rating.  
However, there are no other relevant diagnostic codes that 
would support the assignment of a higher rating for this 
disability.  

In sum, the competent and persuasive evidence does not 
support the assignment of a higher rating for 
gastroesophageal reflux disease for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Nor is this case one that warrants referral to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an "extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities."  38 C.F.R. §  3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  38 C.F.R. § 3.321(b)(1). 

The Board finds no evidence of an exceptional disability 
picture in this case.  The schedular evaluations for 
gastroesophageal reflux disease are not inadequate.  The 
Veteran has not required any recent periods of 
hospitalization for her service-connected gastroesophageal 
reflux disease.  She did indicate in a November 2007 VA 
neurological examination that she had not worked during the 
prior year because of complaints related to her back and 
stomach.  However, in her November 2007 examination for 
gastroesophageal reflux disease, she made no references to 
her employment, and the examiner did not comment on the 
effects of this disability on her employment.  Other than the 
Veteran's statement in the November 2007 neurological 
examination, in which she indicated that she was not working 
because of her back and her stomach, there is no evidence in 
the claims file that marked interference with employment has 
resulted specifically from the service-connected 
gastroesophageal reflux disease disability.  Thus, the Board 
finds that referral of this claim for consideration of an 
extra-schedular rating for the service connected disability 
is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a headache disorder as secondary to 
service-connected depression is granted, subject to the law 
and regulation governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.  

____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


